Case 2:19-cr-00148-JCC Document 14-1 Filed 08/08/19 Page 1 of 1

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: PARK QUAN
Has defendant had initial appearance in this case? Yes [ | No

MJ 19-343 CR

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ Continue Conditions of Release

Continue Detention

[ Temporary Detention, a detention hearing has been scheduled for

Il. ARRAIGNMENT
[| Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[| Summons to be Issued for Appearance on
Defendant’s Address:

Letter to Defense Counsel for Appearance on Kevin Peck

Defense Attorney’s Name and address: The Peck Law Firm, 1423 Western Avenue, Seattle, WA

The estimated trial time is 3-5 days.
(Revised March 2018)
